Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,675,531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 17: The nearest prior art is Collapse. Collapse provides rendering on a user interface an initial game board comprising a plurality of user selectable game elements of at least first and second types arranged on respective tiles, detecting that a user has selected a group of adjacent game elements of the same type, removing game elements in the selected group and executing a refill process wherein vacancies left as a result of removing the game elements are filled by moving existing game elements of the game board into the vacancies and spawning new game elements to complete a next game board.
The instant claims recite that the tiles of the game board are arranged in multiple sets and spawning a deterministic sequence of new game elements for each respective set of tiles associated with the vacancies, each set controlled by a respective deterministic game element generating algorithm which spawns the new game elements in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Jason Pinheiro/            Examiner, Art Unit 3715 

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715